IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 44650

STATE OF IDAHO,                                   )    2017 Unpublished Opinion No. 443
                                                  )
       Plaintiff-Respondent,                      )    Filed: April 21, 2017
                                                  )
v.                                                )    Stephen W. Kenyon, Clerk
                                                  )
DARRELL WILLIAM NANCE,                            )    THIS IS AN UNPUBLISHED
                                                  )    OPINION AND SHALL NOT
       Defendant-Appellant.                       )    BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Boundary County. Hon. Barbara A. Buchanan, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of two and one-half years, for possession of a controlled
       substance; concurrent sentence of two and one-half years determinate for
       attempted destruction of evidence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge
                   ________________________________________________

PER CURIAM
       Darrell William Nance pled guilty to one count of possession of a controlled substance,
Idaho Code § 37-2732(c)(1) and one count of attempted destruction of evidence, I.C. § 18-2603.
The district court sentenced Nance to a unified sentence of seven years with two and one-half
years determinate for possession of a controlled substance charge and a concurrent term of two
and one-half years determinate for attempted destruction of evidence charge. Nance appeals
asserting that the district court abused its discretion by imposing an excessive sentence and
declining to order probation or retain jurisdiction.

                                                  1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction. Applying these
standards, and having reviewed the record in this case, we cannot say that the district court
abused its discretion.
       Therefore, Nance’s judgment of conviction and sentence are affirmed.




                                                 2